Citation Nr: 0506970	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-05 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from July 1963 
to July 1969, and had Army Reserve service from August 1969 
to June 1972.  From June 1972 to May 1975, the veteran served 
again in the regular Army.  He had National Guard service 
from July 1975 to July 1976.  There is also a period of 
unverified Army Reserve service from July 1977 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.  The veteran subsequently perfected this appeal.

In February 2002, the Board remanded the case in order to 
afford the veteran a Travel Board hearing.  In July 2002, the 
veteran testified before the undersigned Veterans Law Judge 
sitting at the RO.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran does not have a current hearing loss for VA 
compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter dated in May 2004, the veteran was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his service connection claim for 
bilateral hearing loss, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The April 1998 rating decision, the January 2000 statement of 
the case (SOC), the December 2000 supplemental statement of 
the case (SSOC), and the October 2004 SSOC, collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his service connection claim.  The October 2004 
SSOC specifically set forth the regulations pertaining to 
VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Medical records covering the veteran's periods of service in 
the regular U.S. Army, Army Reserves, and Army National Guard 
are associated with the claims folder.  Personnel records 
from the regular Army and the Office of the Adjutant General 
of Texas are also of record.  The veteran was afforded 
audiological examinations for VA purposes in March 1998, 
August 2000, and October 2000.  The veteran was also afforded 
a personal hearing before the undersigned Veterans Law Judge.  

During his personal hearing in July 2002, the veteran stated 
that Dr. Cowen, a Swedish doctor, indicated that he had 
hearing loss and was in need of hearing aids, however the 
veteran did not know how to locate the doctor.  Without Dr. 
Cowen's contact information, any further development 
regarding this doctor would be futile.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Background

The veteran contends that he is entitled to service 
connection for bilateral hearing loss, which he initially 
attributed to cysts in or near the ears.  The Board notes 
that the veteran was denied service connection for cysts 
behind or in the ears in an April 1998 rating decision.  More 
recently, the veteran has attributed his hearing impairment 
to loud noise levels in service, coming from artillery, 
mortars, and motor vehicles.  

The veteran underwent a number of audiograms during his 
periods of active duty and reserve service; these did not 
reveal the presence of a hearing impairment for VA 
compensation purposes.  

In March 1998, the veteran underwent a VA audiological 
examination.  An audiogram was conducted and pure tone 
thresholds and speech discrimination testing results 
reported.  However, it was reported that the results were not 
reliable for rating purposes due to poor cooperation on the 
part of the veteran.  

In August 2000, the veteran underwent another VA audiological 
examination.  He reported noise exposure in service without 
the use of hearing protection.  An audiogram was conducted, 
however the examiner stated that the pure tone and speech 
discrimination results were inconsistent, and therefore, such 
results were deemed unreliable for rating purposes.  

In October 2000, the veteran presented himself for another VA 
audiological examination.  The veteran complained of hearing 
loss in general, and difficulty hearing in noisy 
environments.  The examiner noted the unreliable findings 
from the previous audiogram, and conducted another one.  Pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
20
LEFT
25
25
25
30
25

Speech discrimination testing revealed speech recognition 
ability of 100 percent in the right ear and 100 percent in 
the left ear.  The examiner noted that the veteran had normal 
hearing.  

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 
38 C.F.R. § 3.6(a) (2004).  Active duty for training is, 
inter alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  See 38 U.S.C.A. § 101(22) (West 2002); 
38 C.F.R. § 3.6(c) (2004).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).  




Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The veteran did not exhibit chronic hearing loss in service.  
The May 1998 and August 2000 VA audiogram results were 
considered unreliable for rating purposes.  The most recent 
evidence of record, the October 2000 VA audiogram, does not 
show that the veteran has a current hearing loss disability 
for VA purposes.  In fact, the examiner stated that the 
veteran had normal hearing, bilaterally.  The examiner also 
confirmed that the audiometric results were considered 
reliable for rating purposes, as the acoustic reflex 
thresholds and speech recognition thresholds were in good 
agreement with the pure tone thresholds.  In essence, there 
is no evidence of a current hearing loss for VA compensation 
purposes, as there is no current evidence of pure tone 
thresholds of 40 decibels or greater at the specified 
frequencies, or pure tone thresholds 26 decibels or greater 
for at least 3 of the specified frequencies.  See 38 C.F.R. 
§ 3.385 (2004).  Absent a showing of current disability, 
there is no basis to grant service connection.  

The Board recognizes that the veteran was a dental specialist 
in the service, however his opinion, as to the medical 
matters pertinent to this case, is without probative value 
because the evidence does not show that he possesses the 
medical expertise necessary to diagnose or determine the 
etiology of any hearing impairment.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The Board has reviewed all evidence of record and concludes 
that the veteran's claim for service connection for bilateral 
hearing loss must be denied.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


